IN THE COMMONWEALTH COURT OF PENNSYLVANIA


John Scott,                            :
                     Appellant         :
                                       :
              v.                       :     No. 358 C.D. 2015
                                       :
Zoning Board of Adjustment,            :
Moyer Street Associates, LLC,          :
and Kevin Baird                        :


                                    ORDER


              NOW, June 13, 2017, having considered appellant’s application for

reargument and appellees’ answer in response thereto, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge